In a matrimonial action, the defendant husband appeals (1) as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Nassau County, entered January 30, 1975, as, after a nonjury trial, directed him to pay (a) support in the amount of $110 a week and (b) a counsel fee and (2) from an order of the same court, entered November 5, 1975, which denied his motion, inter alia, to relieve him of the stipulation made at the trial by his attorney. Judgment insofar as appealed from and order affirmed, with one bill of costs to cover both appeals. The record on this appeal does not support defendant’s contention that he was unaware of the full consequences of the action taken by his trial attorney. In fact during the trial he was specifically told of the consequences of his counsel’s tactic by the Trial Judge. Accordingly, Special Term properly denied his motion to be relieved of -the stipulation. We note that subsequent to the entry of the judgment, the support award was reduced by Special Term, upon motion of the defendant. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.